Worden, J.
This was an action by the appellees against the appellant, commenced before a justice of the peace, to recover possession of certain real estate, the defendant being a tenant of the plaintiffs’ holding over. On the trial before the justice, the defendant had judgment; but, on appeal, the plaintiffs succeeded.
The appellant, in his brief, says : “ The only questions made in this brief are as to the sufficiency of the notice to quit, and the right of the appellant to the writ of mandate applied foi’, and his right to a continuance of the cause until his application for said writ could be determined.”
The defendant moved for a mandate against the justice who tried the cause, requiring him to modify the judgment rendered by him, so as to make it conform to the facts that transpired before him, and in the meantime to continue the cause.. These motions were overruled. The clerk has transcribed, into the record sundry affidavits on which these motions purport to have been based, but they are not made a part of the record by bill of exceptions or otherwise; hence we can not notice them. Nor is the evidence all in the record; hence-we can not say that there was not sufficient notice to quit: given. Evidence is set out, but the 30th rule is not complied, with.
Per Curiam.
The judgment below is affirmed, with costs.